DETAILED ACTION

Response to Amendment
1.	The amendment filed 9/29/2021 has been entered and fully considered.
2.	Claims 1-7 and 9-14 are currently pending and have been fully considered.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-7 and 9-14 are now in condition for allowance because the prior art does not teach or suggest the claimed power storage device packaging material product limitations with the specified polyurethane-based adhesive compositions.
	The prior art of record Ijuin teaches a packaging material comprising a power storage device packaging material comprising a base material layer, an adhesion-enhancing treatment layer formed on a surface of the base material layer, an adhesive layer formed on a surface on one side of the adhesion-enhancing treatment layer opposite to the base material layer, a metal foil layer formed on a surface on one side of the adhesive layer opposite to the adhesion-enhancing treatment layer, a sealant adhesive layer and a sealant layer disposed on a surface on one side of the metal foil layer opposite to the adhesive layer. Ijuin further teaches a two-part curing polyurethane adhesive that contains a base resin formed of polyol and a curing agent (hardener) formed of an aromatic or aliphatic isocyanate. However, Ijuin does not teach or suggest the specified molar ratio of NC groups in the hardener to a quantity of hydroxyl groups in the base resin being from 10 to 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724